557 F.2d 226
UNITED STATES of America, Plaintiff-Appellee,v.Denise BROWN, Defendant-Appellant.In re Richard A. HAMAR.
No. 77-8193.
United States Court of Appeals,Ninth Circuit.
June 27, 1977.

Appeal from the United States District Court for the Northern District of California.
Before CHAMBERS and KOELSCH, Circuit Judges.

Order Assessing Penalty

1
Richard A. Hamar, counsel who commenced the appeal, is assessed a penalty of one hundred dollars ($100.00), to be paid into the Registry of the Clerk of this Court within 28 days from the date of the filing of this order for failure to prosecute the appeal with due diligence.


2
The penalty is assessed under Rule 46(c), F.R.App.P.  There are extenuating circumstances, but he should not have excused himself from "protecting the record."